DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges the applicants’ claim of foreign priority.

Election/Restrictions
Applicant's election with traverse of Group II, claims 3 and 5-8 in the reply filed on 4/02/2021 is acknowledged.  The traversal is on the ground(s) that the method disclosed in the instant application is novel and therefore the common technical feature is novel or non-obvious over the prior art used by the examiner.  This is not found persuasive because the common technical feature is not the method disclosed in the instant application, but is instead the cord blood natural killer cells as indicated in the requirement for restriction (Page 4 of office action dated 02/03/21). The applicants also traverse on the grounds that claims 1-2 are so closely related to group II that there would be no burden to include these claims with Group II. The restriction between group I and II has been withdrawn and groups I and II have been rejoined.
In view of the change to the restriction requirement, the revised groups are:
Group I- claims 1-8, drawn to an ex vivo expansion method for cord blood derived natural killer (NK) cells
Group II- claim 9, drawn to isolated NK cells
Group III- claim 10, drawn to a method of treatment using NK cells
Group IV- claim 11, drawn to an ex vivo expansion kit for cord blood derived NK cells

Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/02/2021. Claims 1-8 have been considered on the merits.

Drawings
The drawings are objected to because the labels for the axes of Figure 5 are illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Interpretation
Claim 1 recites “Nature killer cells (NK)” which are identified in the specification (Page 01, paragraph 002) as a third type of lymphocyte in addition to T and B cells. However, when citing NPL references applicants indicates that NK cells are also “natural killer cells” (Specification page 3-4, paragraphs 05-06), and the cited references used to describe the state of the art disclose natural killer cells. As both terms were used to identify “NK cells”, the examiner interprets “Nature Killer” and “Natural killer” cells to be interchangeable with one another.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8- Claims 1-8 require the limitation of “lymphocyte culturing medium”, which does not have a specific definition in the art and is defined in the specification as either AIM V® Medium CTSTM and/or GMP S&XFMTM-CD lymphocyte culturing medium. Similarly, claims 3-8 recite wherein the lymphocyte culturing medium is AIM V® Medium CTSTM and/or GMP S&XFMTM-CD lymphocyte culturing medium. 
Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to describe a culture medium formulation and, accordingly, the description is indefinite.
Additionally, claims 4-8 recite the phrase “preferably” which renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05 (d). 
For purposes of examination, the preferred embodiments disclosed following the term “preferably” or “more preferably” have not been considered.
Lastly, claims 4-8 recite a broad range or limitation together with a narrow range or limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 1-8 - Claims 1-8 are directed to a method of expanding natural killer (NK) cells the method comprising:
Culturing cord blood-derived natural killer (NK) cells in a first lymphocyte culturing medium comprising at least zoledronic acid at a concentration between 1-10 µg/mL and interleukin (IL) 2 at a concentration ranging from 200-2000 IU/mL; and
Culturing the cord blood NK cells in a second lymphocyte culturing medium comprising at least IL-2 at a concentration ranging from 200-2000 IU/mL.
	
The claimed inventions requires the culture of NK cells in lymphocyte culturing medium(s).  
	To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail so that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. An applicant can show possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention.
	In the instant case, the claimed method and kit require a lymphocyte culturing medium. Lymphocyte culturing medium has no specific definition in the art and therefore the specification must Specification page 13, paragraph 017). However, trademarks identify a source of goods and not the goods themselves and therefore the composition of the lymphocyte culturing medium is unknown. While the use of AIM V medium is well known and common in the art (see for example IDS reference 1, US20160075996) the use and/or composition of GMP S&XFMTM-CD medium is not. A reference to a medium with a name similar to that of the instant application (S&XFM-CD) has been disclosed (Wu et al. 2020), but it is unclear whether this medium is the same as that used in the instant application. Furthermore, the art disclosing the composition of S&XFM-CD was published after the filing date of the claimed invention, and therefore cannot be used to meet the written description requirement. Therefore, it is unclear whether the applicants’ were in possession of the claimed invention at the time of filing.
	Next, then, it is determined whether the claimed invention has been sufficiently described by any other relevant identifying characteristics. In the instant case, the culture medium has been described by its function, namely the ability to support lymphocytes. However, such a functional limitation cannot be an identifying characteristic for the claimed invention as other mediums with different formulations serve a similar function.  For example, Lefort and Kim teach a medium for culturing lymphocytes, the medium comprising RPMI 1650 media with 10% fetal bovine serum, 1% penicillin/streptomycin, and 1µg/mL phytohemagglutinin (Lefort and Kim. 2010) while another group teaches a medium comprising RPMI 1640, insulin, albumin, ferric citrate, ethanolamine, fatty acids, glutamine, sodium pyruvate, 2-mercaptoethanol, 1-thioglycerol, nonessential amino acids, and vitamins (Jeon et al. 2010). Still others suggest formulations such as Dulbecco’s medium containing 100 U/mL penicillin, 100 µg/mL streptomycin, and 10% heparinized human plasma (Biddison. 1998). This is further complicated by the use of numerous commercially available mediums with undisclosed compositions.


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:
An ex vivo expansion method for cord blood Natural killer (NK) cells, comprising the following steps:
Seeding cord blood mononuclear cells at a density of 0.5 x 10^6 to 5 x 10^6 cells/mL in a first culture medium comprising AIM V medium, zoledronic acid at a concentration ranging from 1-10 ug/mL, and IL-2 at a concentration ranging from 200-2000 IU/mL; and culturing the cells for 1 to 5 days in an environment with saturated humidity, 5% CO2 and a temperature ranging from 36 to 40oC; collecting the cells; 
seeding the collected cells at a density of  0.5x10^6 to 5x10^6 cells/mL in a second culture medium comprising AIM V medium and recombinant human IL-2 at a concentration ranging from 200-2000 IU/mL; culturing the cells for 14 to 35 days in an environment with saturated humidity, 5% CO2, and a temperature ranging from 36-38oC; replenishing the culture with fresh second culture medium every 2 to 3 days while adjusting the density of cells to 0.5-5x10^6 cells/mL; and harvesting the cord blood NK cells.

 The specification does not provide reasonable enablement for:
An ex vivo expansion method for cord blood Natural killer (NK) cells, comprising the following steps:
Seeding cord blood mononuclear cells at a density of 0.5 x 10^6 to 5 x 10^6 cells/mL in a first culture medium comprising either GMP S&XFMTM-CD or lymphocyte culturing medium, zoledronic acid at a concentration ranging from 1-10 ug/mL, IL-2 at a concentration ranging from 200-2000 IU/mL; and culturing the cells for 1 to 5 days in an environment with saturated humidity, 5% CO2 and a temperature ranging from 36 to 40oC; collecting the cells; 
seeding the collected cells at a density of  0.5x10^6 to 5x10^6 cells/mL in a second culture medium comprising either GMP S&XFMTM-CD or lymphocyte culturing medium, recombinant human IL-2 at a concentration ranging from 200-2000 IU/mL; and culturing the cells for 14 to 35 days in an environment with saturated humidity, 5% CO2, and a temperature ranging from 36-38oC; and replenishing the culture with fresh second culturing medium every 2 to 3 days while adjusting the density of cells to 0.5-5x10^6 cells/mL; and harvesting the cord blood NK cells.

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, the USPTO does not have laboratory facilities to test 
Breadth of the claims- Claims 1-8 are directed to a method of expanding cord blood-derived NK cells using defined cell densities, temperature, culture time, relative humidity, and CO2 concentration. The method of claims 1-8 also requires that cord blood-derived NK cells be cultured in in either GMP S&XFMTM-CD or AIM V lymphocyte culturing medium comprising zoledronic acid or IL-2. While the claims as a whole are narrow, the composition of the lymphocyte culturing medium is unknown and could therefore comprise many different chemicals, growth factors, nutrients, and vitamins.
Nature of the invention- The specification teaches that current methods of preparing cord blood NK cells are costly, complicated, lead to NK cells with questionable safety, and have a poor yield (Specification page 5, paragraphs 007-013). To address this issue the applicants devised an improved culture method for the expansion of cord blood-derived NK cells. The specification does not teach a specific example but outlines the methods for several embodiments. For example, the specification teaches that the method of one embodiment can be carried out using the following steps:
Isolating cord blood mononuclear cells (Specification page 19-20, paragraphs 068-072)
Culturing NK cells in an medium designed to activate NK cells, the medium comprising:
Lymphocyte culturing medium- Aim V is recited for this example (Specification page 6, paragraph 017; Page 20, paragraph 073-074)
Between 1-10µg/mL zoledronic acid (Page 20, paragraph 073-074)
Between 200-2000 IU/mL human recombinant IL-2 (Page 20, paragraph 073-074)
Culturing NK cells in a medium designed to proliferate NK cells, the medium comprising:
Lymphocyte culturing medium- specifically GMP S&XFMTM-CD (Specification page 20-21, paragraphs 075-076)
Between 200-2000 IU/mL of recombinant human IL-2 (Page 20-21, paragraphs 075-076)
 Steps 2 and 3 are also carried out using defined cell densities, temperature, culture time, CO2 concentration, and relative levels of humidity (Specification page 19-21, paragraphs 068-076). The specification contemplates alternate embodiments where step 2 can be carried out with GMP S&XFMTM-CD medium (Specification page 24-25, paragraph 090), the cytokines IL-15 and IL-18 can be included in the medium (Specification page 25-26, paragraph 099), or the culture duration and temperature can be altered (Specification page 27, paragraph 0108).  All four specified embodiments were shown to increase NK cell expansion and result in NK cell purities above 90% (Specification page 28, Table 1-2 and 2).
	The teachings of the above specification are not sufficient to enable the entire scope of the claims because, while the use of AIM V medium is known in the art, the composition and use of GMP S&XFMTM-CD medium is unknown. 
	State of the prior art- The relatively low number of NK cells isolated after a typical apheresis procedure and the inability to reliably expand large numbers of NK cells ex vivo has limited their use as a cell therapy (Childs and Berg. 2013). Recent advances in the culture requirements for the expansion of NK cells have led to renewed interest in this cell type for cancer immunotherapy. For example, culture of NK-cells that have been depleted of CD3+ mononuclear cells in X-VIVO15 medium containing IL-2 have been used in adoptive cell therapy regimens (Childs and Berg. 2013). Still, while IL-2 is effective in activating NK cells and stimulating their tumoricidal activity, the number of cells produced are lower than what is predicted to be required for cell therapy (Childs and Berg. 2013). Other groups have improved on previous culture methods by incorporating the use of feeder cells expressing membrane bound IL-15 in addition to IL-2 stimulation, which has led to larger scale expansion of NK cells (Childs and Berg. 2013). Culture of NK cells in AIM-V medium on irradiated PBMCs led to 300 fold expansion in NK cell populations when PBMCs were isolated from healthy donors (Childs and Berg. 2013). However, the Spanholtz et al. 2010, IDS ref 1 under NPL). Additionally, NK cell expansion requires multiple signals for survival, proliferation, and activation that were provided by feeder cells (Becker et al. 2016). Therefore, strategies are being developed to either substitute these components into the culture medium or use autologous feeder cells (Becker et al. 2016). For example, Koehl et al teaches the expansion of NK cells in X-VIVO 10 media (Lonza) supplemented with 5% heat-inactivated human fresh frozen plasma and 1000 U/mL recombinant human IL-2 (Proleukin®) but the method did not result in adequate numbers of NK cells (Koehl et al. 2013). Others have employed the use of autologous PBMCs as feeder cells in the presence of OKT3 and IL-2 (Becker et al. 2016). Still others have used engineered cell lines such as K562 cells engineered to express membrane bound IL-15 or IL-21 for the expansion of NK cells (Becker et al. 2016). 
	In summary, the state of the art teaches the use of various culture conditions for the expansion of NK cells including the use of feeder cells, cytokines, and GMP grade chemically defined mediums. Furthermore, the state of the art teaches that the level of NK cell expansion was directly related to the composition of the culture medium (i.e. cytokines, growth factors, serum free conditions, etc.). Therefore, one of ordinary skill in the art would not be able to practice the claimed method without knowing the composition of medium critical to the claimed method.  
	Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. One of ordinary skill in the art would be able to use the present disclosure isolate cord-blood derived mononuclear cells and culture them medium comprising Zoledronic acid and recombinant human IL-2. Furthermore, as the use of AIM V medium is known in the art one of ordinary skill would be able to make use of the present invention to expand cord blood-derived NK cells in AIM V medium comprising IL-2 and zoledronic acid. However, as the use of GMP S&XFMTM-CD is unknown in the art 
	Conclusion- The instant specification describes a method for the expansion of NK cells using defined culture conditions and the use of either GMP S&XFMTM-CD or AIM V lymphocyte culturing medium. As shown by the state of the art, the composition of the culture medium is critical for any method employed to expand NK cells, such as in the instant application. While AIM V medium is known in the art to support NK cell expansion, the use and composition of GMP S&XFMTM-CD is unknown. Furthermore, the state of the art prior to the effective filing date of the claimed invention was highly unpredictable, as demonstrated by the discussion on the state of the art above, and this unpredictability was not remedied by the disclosure in the specification. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-4, and 7-8 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20160075996 (IDS reference #1 of US patent application publications, hereinafter referred to as Terunuma et al) as evidenced by Villano, C. (2015) (hereinafter referred to as Villano).
 Regarding claim 1 step 1- Terunuma et al teaches a method for producing an NK cell-enriched blood preparation (Specification, paragraph 036), the method comprising a stimulating step (i.e. activated culturing) and a culture step (Specification, paragraph 040). The stimulating step comprises culturing the cells in the presence of IL-2 and a bisphosphonate derivative such as zoledronic acid (Specification, paragraphs 0041-0042 and 0086). Prior to stimulation the peripheral blood mononuclear cells (PBMCs) are adjusted to a density between 1x10^6 and 3x10^6 cells/mL (Specification, paragraph 0093). Terunuma et al also teaches that the method is not limited to PBMCs and can be used with blood from other sources such as umbilical cord blood (Specification, paragraphs 0066 and 0068). The concentration of zoledronic acid can be between 1-10uM/mL (i.e. 0.29-2.9 µg/mL) (Specification, paragraph 0101) and the concentration of IL-2 between 100-2000 IU/mL (Specification, paragraph 0100). The stimulation step is carried out at 37C for 1-3 days at 5% CO2 (Specification, paragraph 0102 and 0167). In general, cell culture incubators are kept at saturated humidity, as evidenced by Villano Keep it humid). Lastly, Terunuma et al teaches the medium used in cell culture can be AIM-V medium from Life Technologies Corporation (i.e. lymphocyte culturing medium) (Specification, paragraph 0111).
Regarding claim 1 step 2-Following the stimulation step, the cell solution (i.e. cell fluid) was collected and centrifuged (Specification, paragraph 0169). The medium was removed and the cells resuspended in medium containing IL-2 (Specification, paragraph 0169). For the proliferation step, cells were transferred at a density of 0.6x10^6 to 1x10^6 cells/mL to a fresh culture medium comprising IL-2 at a concentration of 300-700 IU/mL (Specification, paragraph 0110). Terunuma et al teaches the optimum temperature for the culturing step is between 36.5 and 37.5oC (Specification, paragraph 0107) and the culture period from 7-30 days at 5% CO2 (Specification, paragraph 0110). As stated previously, tissue culture incubators are generally held at saturated humidity, as evidenced by Villano (Keep it humid). Lastly, Terunuma et al teaches the medium used in cell culture can be AIM-V medium from Life Technologies Corporation (i.e. lymphocyte culturing medium) (Specification, paragraph 0111).
Regarding claim 3- Terunuma et al teaches the medium used in cell culture can be AIM-V medium from Life Technologies Corporation (Specification, paragraph 0111). Furthermore, Terunuma et al teaches that cord blood can be used to create the NK cell-enriched blood preparation (Specification, paragraphs 066 and 068).
Regarding claim 4- It is noted that the recitation of “activated culturing preferably is” in the preamble renders the claim entirely optional. However, in the interest of compact prosecution the claim is being interpreted as if preferably was not present. 
Terunuma et al teaches that the stimulating step (i.e. activatedly culturing step) comprises culturing the cells in the presence of IL-2 and a bisphosphonate derivative such as zoledronic acid (Specification, paragraphs 0041-0042 and 0086). Prior to stimulation the peripheral blood mononuclear cells (PBMCs) are adjusted to a density between 1x10^6 and 3x10^6 cells/mL (Paragraph 0093). ). Terunuma et al teaches the method is not limited to PBMCs and can be used with blood from other Specification, paragraphs 0066 and 0068). The concentration of zoledronic acid can be between 1-10uM/mL (i.e. 0.29-2.9 µg/mL) (Specification, paragraph 0101) and the concentration of IL-2 between 100-2000 IU/mL (Specification, paragraph 0100). The stimulation step is carried out at 37C for 1-3 days at 5% CO2 (Specification, paragraph 0102 and 0167). In general, cell culture incubators are kept at saturated humidity, as evidenced by Villano (Keep it humid). Lastly, Terunuma et al teaches the medium used in cell culture can be AIM-V medium from Life Technologies (Specification, paragraph 0111).
Regarding claim 7 - Terunuma et al teaches a method for creating an NK cell-enriched blood preparation using stimulating (i.e. activating) culture medium comprising AIM V medium (Specification, paragraph 0111), zoledronic acid at a concentration between 0.29-2.9 µg/mL (Specification, paragraph 0101), and IL-2 at a concentration between 100-2000 IU/mL (Specification, paragraph 0100).

However, Terunuma et al does not specifically state that the IL-2 employed in their method is human recombinant IL-2 (required by claims 1, 4, and 7).
Terunuma et al teaches the use of additional growth-stimulating factors such anti-human CD16 or anti-human CD 137 monoclonal antibodies (Specification, paragraphs 0078 and 0079). As they specifically disclose growth factors targeting human molecules it stands to reason that the cytokines employed in their method were also targeting human cytokine receptors (i.e. recombinant human IL-2). Furthermore, it would be obvious to one of ordinary skill in the art to employ the use of recombinant human cytokines in the method of Terunuma et al. One of ordinary skill in the art would be motivated to do so to stimulate the cytokine receptors present on human NK cells, thereby activating the cells prior to cell expansion as taught by Terunuma et al (Specification, paragraph 0057 and 0108). One of ordinary skill in the art would expect a reasonable chance of success as Terunuma et al teaches the use of IL-2 to .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US20160075996 (IDS reference #1 of US patent application publications, hereinafter referred to as Terunuma et al) as evidenced by Villano, C. (2015) (hereinafter referred to as Villano) as applied to claim 1 above, and further in view Fuss et al. Current Protocols in Immunolog, 2009;8.1.1-7.1.8 (hereinafter referred to as Fuss et al.).
The teachings of Terunuma et al as applied to the limitations of claim 1 have been discussed previously.
Regarding claim 2- Terunuma et al teaches that blood can be collected by known methods in the art such as the collection of cord blood by injection of a needle to the postpartum umbilical cord before placenta delivery (Specification, paragraph 068). The blood can be collected into a syringe coated with an anticoagulant and subsequently centrifuged at 2000-4000 RPM for 5-20 minutes to separate plasma and whole blood (Specification, paragraph 069). Additionally, Terunuma et al teaches that the PBMCs can be further separated using a density centrifugation method with Ficoll-Hypaque or Ficoll-Conray as a specific gravity solution (Specification, paragraph 070). The method can then be carried out according to the manufacturer’s instructions (Specification, paragraph 070).
However, Terunuma et al fails to teach:
 diluting the blood with phosphate buffered saline (PBS) where the volume of PBS is 1 to 2 times the volume of cord blood;
 adding slowly the diluted cord blood from above to the lymphocyte separation solution, and maintaining a clear interface between the diluted cord blood and the lymphocyte separation solution, wherein the volume of the diluted cord blood is equal to the volume of the lymphocyte separation solution;
centrifuging at room temperature and with a centrifugal force of 980g;
after centrifugation, aspirating a white membrane-like mononuclear cell layer, which is a second layer from the top, and washing the mononuclear cell layer with the PBS, to obtain cord blood mononuclear cells.

Fuss et al teaches adding heparinized blood into a centrifuge tube and diluting it with an equal volume of 1X PBS (claim 2, step 1) (Isolation of mononuclear cells by Ficoll-hypaque gradient centrifugation, step 1 and 3). Furthermore, Fuss et al teaches that the Ficoll-Hypaque solution should be slowly layered underneath the leukocyte/RBC/PBX mixture (claim 2, step 2) (Isolation of mononuclear cells by Ficoll-hypaque gradient centrifugation, step 4). Following the addition of the separation solution, the tube should be centrifuged for 20-30 minutes at 900xg at a temperature between 18 and 20oC (claim 2, step 3) (Isolation of mononuclear cells by Ficoll-hypaque gradient centrifugation, step 5). Lastly, Fuss et al teaches removing the upper layer containing the plasma so that only the mononuclear lymphocyte cell layer (i.e. second layer) remains (Isolation of mononuclear cells by Ficoll-hypaque gradient centrifugation, step 6). The mononuclear lymphocytes should then be washed in hanks balanced salt solution (HBSS) to remove any remaining platelets (claim 2, step 4) (Isolation of mononuclear cells by Ficoll-hypaque gradient centrifugation, step 6).
prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Terunuma et al with those of Fuss et al and include the steps of:
diluting the blood with phosphate buffered saline (PBS) where the volume of PBS is 1 to 2 times the volume of cord blood;
 adding slowly the diluted cord blood from above to the lymphocyte separation solution, and maintaining a clear interface between the diluted cord blood and the lymphocyte separation solution, wherein the volume of the diluted cord blood is equal to the volume of the lymphocyte separation solution;
centrifuging at room temperature and with a centrifugal force of 980g;
after centrifugation, aspirating a white membrane-like mononuclear cell layer, which is a second layer from the top, and washing the mononuclear cell layer with the PBS, to obtain cord blood mononuclear cells.
One of ordinary skill in the art would have been motivated to do so to separate mononuclear cells from platelets in a blood preparation, as taught by Fuss et al. One of ordinary skill in the art would expect a reasonable chance of success as Ficoll-hypaque gradient centrifugation is a well-known and routine method used in the art for separation of blood mononuclear cells as demonstrated by Fuss et al.







Conclusion
Status of the claims
Claims 1-8 are rejected.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635